Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
On claims 17-19, the first line, “The method of claim 15” has been changed to – The method of claim 16 --.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-7 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a second anode region on the fourth surface of the epitaxial layer and positioned within second perimeter, the second anode region spaced from the plurality of edges of the epitaxial layer; a first anode metallization on the first anode region; and a second anode metallization on the second anode region.”

Claims 16-20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of " forming a first anode region on the first portion of the epitaxial layer and a second anode region on the second portion of the epitaxial layer; forming a first anode metallization on the first anode region and a second anode metallization on the second anode region; and forming a cathode layer on the contact layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tice et al. (Patent No. US 7,034,304 B2) discloses a gas sensor comprising: a housing, the housing defining first and second, substantially mirror image portions, the portions abut one another along a common plane and are open to 
Iwai (Patent No. US 7,982,276 B2) discloses an optical semiconductor device provided with a low concentration p-type silicon substrate (1); a low dopant concentration n-type epitaxial layer (second epitaxial layer) (26); a low dopant concentration p-type anode layer (27); a high concentration n-type cathode contact layer (9); a photodiode (2) made of the anode layer (27) and the cathode contact layer (9); and an NPN transistor (3) formed on the n-type epitaxial layer (26).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878